     Case 1:17-cr-00095-DAD-BAM Document 38 Filed 08/11/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ALFREDO GARCIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00095-DAD-BAM

12                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  SENTENCING HEARING
13   vs.

14   ALFREDO GARCIA                               DATE: October 8, 2021
                                                  TIME: 9:30 a.m.
15                      Defendant.                JUDGE: Hon. Dale A. Drozd

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the sentencing hearing on the supervised release violation in the above-
20   captioned matter now set for August 27, 2021, before the Honorable Dale A. Drozd, may be
21   continued to October 8, 2021, at 9:30 a.m.
22          Defense is requesting the additional time to conduct further investigation, obtain records,
23   and to prepare for the sentencing hearing. Counsel for the government has no objection to the
24   requested continuance.
25          As Mr. Garcia has already entered his admission on this supervised release violation
26   petition, no exclusion of time is necessary under the Speedy Trial Act.
27   ///
28   ///
     Case 1:17-cr-00095-DAD-BAM Document 38 Filed 08/11/21 Page 2 of 2


 1                                                      Respectfully submitted,

 2
                                                        PHILLIP A. TALBERT
 3                                                      Acting United States Attorney

 4   DATED: August 11, 2021                             By:    /s/ Justin J. Gilio
                                                        JUSTIN J. GILIO
 5                                                      Assistant United States Attorney
                                                        Attorney for Plaintiff
 6
 7                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
 8
 9   DATED: August 11, 2021                             By:    /s/ Charles J. Lee
                                                        CHARLES J. LEE
10                                                      Assistant Federal Defender
                                                        Attorneys for Defendant
11                                                      ALFREDO GARCIA

12
13
14                                               ORDER

15          IT IS SO ORDERED that the sentencing hearing in the above-entitled case shall be

16   continued to October 8, 2021 at 9:00 a.m.

17
     IT IS SO ORDERED.
18
19
        Dated:    August 11, 2021
                                                    UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

      Garcia: Stipulation and [Proposed] Order    -2-
      to Continue Sentencing Hearing
